Pettit, J.
There is no question in this case properly presented by the transcript for our consideration. The only one attempted to be raised or presented is as to the taxation of costs. The entry of the clerk shows that a motion was made for that purpose and ruled upon by the court. Time was given to file a bill of exceptions, but none was filed, which was essential to present the question of the proper or improper action of the court below on the motion to this court. Urton v. Luckey, 17 Ind. 213; Smawley v. Stark, 16 Ind. 371; Conner v. Winton, 10 Ind. 25.
The judgment is affirmed.*

Petition for a rehearing overruled.